


110 HR 2623 : To amend title 38, United States Code, to

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2623
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  prohibit the collection of copayments for all hospice care furnished by the
		  Department of Veterans Affairs.
	
	
		1.Prohibition on collection of
			 copayments for all hospice care furnished by Department of Veterans
			 AffairsTitle 38, United
			 States Code, is amended—
			(1)in section 1710(f)(1), by inserting
			 (except if such care constitutes hospice care) after
			 nursing home care;
			(2)in
			 section 1710(g)(1), by inserting (except if such services constitute
			 hospice care) after medical services; and
			(3)in section
			 1710B(c)(2), by striking subparagraph (B) and inserting after subparagraph (A)
			 the following new subparagraph (B):
				
					(B)to a veteran being furnished inpatient
				or outpatient hospice care by the Department;
				or
					.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
